DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the first transducer being an ultrasonic emitter and the second transducer being a vibration motor which appears to contradict the limitation in claim 1, the claim that claim 6 depends from, that the second energy from the second transducer is a different type of energy from the first energy and therefore the scope of claim 6 is not determinable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 1, 7-9, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 2005/0210902).
Regarding claim 1, Parker (US 2005/0210902) teaches a system for purifying an environment, the system comprising: a first electrode, the first electrode being exposed to air (Fig. 6A electrode 112); a first transducer, the first transducer being configured to apply a first energy to the first electrode (Fig. 6A vibrating unit 602; Paragraph [0060]); a controller, the controller being configured to control the first transducer and/or the second transducer (Fig. 8 MCU 830; Paragraph [0070]). Parker appears to be silent with regards to a second transducer accompanying the first transducer and connected to the first electrode.
However, Parker teaches a variety of different techniques and transducers can be used in order to clean and make more efficient the electrode in its cleaning operations (Paragraph [0028]), wherein the second cleaning operation can include an application of a different kind of energy (Paragraph [0063] states that the energy can be thermal energy, necessarily requiring a different transducer). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Parker such that there is at least a second transducer coupled to the electrode applying a second energy to arrive at the claimed invention. One would have been motivated to do so in order to better clean the electrode to arrive at a cleaner and more efficiently operating system. The combination of familiar prior art elements, such as transducers applying energy to electrodes, to arrive at the predictable result of a cleaner electrode is prime facie obviousness. See MPEP 2143(I)(A) for more details. Furthermore it has been held that a mere duplication of parts hold no patentable significance unless new and unexpected results are produced. See MPEP 2144(VI)(B) for more details. Regarding the limitation that the system is configured such that: at a first time, the first transducer applies the first energy to the first electrode and the second transducer does not apply the second energy to the first electrode; and at a second time, the second transducer applies the second 
Regarding claim 7, the device taught by Parker is well capable of performing the claimed function of continuously applying the first energy to the first electrode when the controller is in a powered-on state, and is reasonably expected to do so. Therefore all the claimed limitations are met. See MPEP 2114, II for more details.
Regarding claim 8, Parker further teaches the MCU can apply the second energy to the first electrode at intervals, necessitating or at least making obvious some form of a timing circuit (Paragraph [0070]).
Regarding claim 9, Parker further teaches that a plurality of electrodes can be included (Paragraph [0028], Fig. 1A illustrates a plurality), but appears to be silent specifically with regards to a third transducer.
However, Parker teaches a variety of different techniques and transducers can be used in order to clean and make more efficient the electrode in its cleaning operations (Paragraph [0028]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Parker such that there is at least a another transducer coupled to the second electrode to arrive at the claimed invention. One would have been motivated to do so in order to better clean the electrode to arrive at a cleaner and more efficiently operating system. The combination of familiar prior art elements, such as transducers applying energy to electrodes, to 
Regarding claim 16, Parker further teaches the first transducer can be a vibration motor (Paragraph [0060]) 
Regarding claim 17, Parker further teaches the MCU can apply the second energy to the first electrode at intervals, necessitating or at least making obvious some form of a timing circuit (Paragraph [0070]).
Regarding claim 18, Parker further teaches that the transducer applies an energy to another electrode (Paragraph [0061], and further applicant admits this on page 11 of “remarks” filed 01/25/2021).

Claims 2-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 2005/0210902) in view of Okano (US 2018/0243462).
Regarding claim 2, Parker (US 2005/0210902) teaches all the limitations of claim 1 but appears to be silent with regards to a plurality of bristles.
Okano (US 2018/0243462), with an effective filing date of 10/13/2016, teaches an ion generating device with electrodes 21, 22 that are brushes (Fig. 3 shows brushes 21 22; Paragraph [0058]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Parker such that the electrodes are brushes with bristles as taught by Okano to arrive at the claimed invention. One would have been motivated to do so in order to fabricate the electrodes according to known methods and to substitute known equivalents (brush and wire electrode) for one another to arrive at an improved device. The simple substitution of 
Regarding claim 3, Parker teaches that the vibrators cause the electrodes to vibrate (Paragraph [0060]), and thus would necessarily and inherently or at least obviously cause the brush electrodes to also oscillate.
Regarding claim 4, the device taught by Parker is capable of performing the claimed function of applying the second energy to the first electrode causing the one or more bristles of the plurality of bristles to oscillate at a greater magnitude than does applying the first energy to the plurality of bristles, as the vibrators are controllable. See MPEP 2114 II for more details.
Regarding claim 5, the brushes taught by Okano as portrayed in fig. 3 and 14 have a length that is at least 4 times some transverse dimension.
Okano (US 2018/0243462), with an effective filing date of 10/13/2016, teaches an ion generating device with electrodes 21, 22 that are brushes (Fig. 3 shows brushes 21 22; Paragraph [0058]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Parker such that the electrodes are brushes with bristles as taught by Okano to arrive at the claimed invention. One would have been motivated to do so in order to fabricate the electrodes according to known methods and to substitute known equivalents (brush and wire electrode) for one another to arrive at an improved device. The simple substitution of familiar prior art elements according to known methods to arrive at the predictable result of a functioning discharging electrode is prime facie obviousness. See MPEP 2143(I)(B) for more details.
Regarding claim 13, Parker teaches that the vibrators cause the electrodes to vibrate (Paragraph [0060]), and thus would necessarily and inherently or at least obviously cause the brush electrodes to also oscillate.

However, Parker teaches a variety of different techniques and transducers can be used in order to clean and make more efficient the electrode in its cleaning operations (Paragraph [0028]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Parker such that there is at least a second transducer coupled to the electrode to arrive at the claimed invention. One would have been motivated to do so in order to better clean the electrode to arrive at a cleaner and more efficiently operating system. The combination of familiar prior art elements, such as transducers applying energy to electrodes, to arrive at the predictable result of a cleaner electrode is prime facie obviousness. See MPEP 2143(I)(A) for more details. Furthermore it has been held that a mere duplication of parts hold no patentable significance unless new and unexpected results are produced. See MPEP 2144(VI)(B) for more details. Regarding the limitation that the system is configured such that: applying a second energy to the first electrode causes the one or more bristles to oscillate at a lesser magnitude than does applying the first energy: Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The transducers taught by Parker are capable of being operated intermittently or continuously and are controllable by the MCU 830. The device taught by Parker is well capable of performing the claimed function and is reasonably expected to do so. Therefore all the claimed limitations are met.

Claim 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 2005/0210902) in view of PI USA (NPL retrieved 2020).

Regarding claim 11, Parker teaches a system for purifying an environment, the system comprising: a first electrode, the first electrode being exposed to air (Fig. 6A electrode 112); a first transducer, the first transducer being configured to apply a first energy to the first electrode (Fig. 6A vibrating unit 602; Paragraph [0060]); a controller, the controller being configured to control the first transducer (Fig. 8 MCU 830; Paragraph [0070]); a second transducer, the second transducer being configured to apply a second energy to the first electrode, wherein the second transducer includes an ultrasonic transducer (Paragraph [0030] sets forth the vibrating unit can comprise a piezoelectric vibrator which as evidenced from PI USA is an ultrasonic transducer). Regarding the limitation that the system is configured such that: at a first time, the first transducer applies the first energy to the first electrode; and at a second time, the first transducer does not apply the first energy to the first electrode, and that applying the second energy to the first electrode causes one or more bristles to oscillate at a lesser magnitude than does applying the first energy, wherein the second energy is applied to the first electrode substantially continuously in a powered-on state: Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II).

s 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 2005/0210902) in view of Ezaki (US 2015/0248989).
Regarding claim 10, Parker further teaches a housing which encloses the first electrode, the second electrode, the first transducer, the second transducer, and the third transducer, the housing having a length (Fig. 1B shows the housing with some length). Parker appears to be silent with regards to the first and second electrode being negative and positively charged respectively with a distance between them being at least one third the length of the housing.
Ezaki (US 2015/0248989) teaches an ion generating apparatus wherein a first electrode has negative polarity and the second electrode has a positive polarity (Figs. 16, 18-19 electrodes 43 and 44 or alternatively 41 and 42; Paragraph [0152]), the first electrode being separated from the second electrode by a distance, the distance being at least one third of the length of the housing (Fig. 19 shows the electrodes in either orientation are at least 35 mm apart relative to an at most 85 mm internal housing length). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transducers applying energy to electrodes that are controlled to apply energy at different times taught by Parker into the ion discharge apparatus taught by Ezaki to arrive at the claimed invention. One would have been motivated to do so in order to keep the electrodes clean as taught by Parker to arrive at an improved apparatus. 
Regarding claim 19, Parker further teaches a housing enclosing the first and second electrode and the first transducer, the housing having a length (Fig. 1B shows the housing with some length). Parker appears to be silent with regards to the first and second electrode being negative and positively charged respectively with a distance between them being at least one third the length of the housing.
Ezaki (US 2015/0248989) teaches an ion generating apparatus wherein a first electrode has negative polarity and the second electrode has a positive polarity (Figs. 16, 18-19 electrodes 43 and 44 or alternatively 41 and 42; Paragraph [0152]), the first electrode being separated from the second . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 2005/0210902) in view of Okano (US 2018/0243462) and further in view of Pretlove (NPL 1995).
Regarding claim 20, Parker (US 2005/0210902) teaches that the electrodes are connected to the transducer (Fig. 6A and 6B) and therefore they are equidistant in that they are both directly attached to the transducer. Parker (US 2005/0210902) in view of Okano (US 2018/0243462) appears to be silent with regards to a mechanical coupling and the placement of the first transducer.
Okano (US 2018/0243462) teaches a brush electrode with a mechanical coupling attached thereto (Fig. 3 mounting parts 33 and 34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Parker such that the electrode comprises a mechanical coupling as taught by Okano such that it is coupled to the electrode and therefore at least indirectly coupled to the transducer and second electrode. One would have been motivated to do so in order to fabricate the electrode according to known methods, and to substitute a substantially equivalent electrode for another. The simple substitution of familiar prior art element according to known methods to arrive at the predictable result of a successfully operating electrode is prime facie obviousness. See MPEP 2143(I)(B) for more details. Regarding the limitation that the mechanical coupling conducts vibration energy: the mechanical coupling taught by Okano is well 
Furthermore and assuming arguendo regarding the limitation about the transducer placement: Pretlove (NPL 1995) teaches that vibrations decay significantly over time and distance (Section A.1, Last paragraph of E.2, on page 175, E.3). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Parker such that the electrodes are substantially equidistant from the transducer to arrive at the claimed invention. One would have been motivated to do so in order to ensure that both electrodes both get the same robust vibration treatment to clean the electrodes both adequately and substantially equally. Furthermore, the distance between the vibration source and a certain point affects the intensity of the vibrations at that point (Section A.1, Last paragraph of E.2, on page 175, E.3) thereby establishing the distance as a result-effective variable, and an ordinary artisan would be motivated to optimize the result-effective variable. See MPEP 2144.05(II) for more details.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
Applicant’s remarks on page 9-11 directed towards claim 1 arguing that Parker does not teach a second energy being applied, and that Parker does not teach a second transducer is found to be not persuasive. As set forth in the rejection of claim 1 above, Parker teaches a second energy, at least a thermal energy, being applied to an electrode in order to clean it and an ordinary artisan could combine the two forms of energy, necessitating a second transducer, to better clean the electrode as set forth as desirable by Parker to arrive at the claimed invention. The argument that different types of debris are cleaned from the electrode is not commensurate with the scope of the claim and therefore is moot, and 
Applicant’s remarks on page 12-13 directed towards claim 11 arguing that Parker does not teach an ultrasonic transducer: Parker teaches a piezoelectric vibrator which as evidenced by PI USA is or at least can function as an ultrasonic transducer and therefore there is not modification necessary to read on the claimed limitation and therefore no motivation needed as argued is absent by applicant. Therefore the argument is not persuasive. The limitation that there is a second transducer is addressed in the response to arguments above. The rejections are therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796